GBESHAM, District Judge.
I think the testimony shows that at the time of the sale and delivery of the personal property to Aiken, and of the transfer of the Daily note to Crump, Carter was insolvent; but it is not so clear that in these acts he intended preferences in favor of Aiken and Crump. The question is embarrassing, and I shall not undertake to dispose of it. It ceases to be important, inasmuch as Carter must be adjudged a bankrupt on the third ground specified in the petition.
Promissory notes payable to order or bearer, in a bank in this state, are by the statutes of Indiana placed on the footing of inland bills of exchange. The note described in the *194third ground of bankruptcy in the petition and put in evidence, is therefore Carter's commercial paper. At the time the note was executed he was not in business; he was neither merchant, trader, nor manufacturer, but at the time the note fell due, and the obligation to redeem his promise to pay matured, he was the owner of a large flouring mill, and engaged in buying wheat, and in manufacturing and selling flour The precise question thus presented has never been passed upon by the courts, and is one of great importance to the commercial community.
It is argued with much force and earnestness by counsel for respondent, that the note is not commercial paper within the meaning of clause nine, section thirty-nine of the bankrupt act, because, when executed. Carter did not belong to any of the classes designated in that clause, and did not therefore pledge himself to commercial promptness' in its payment. I am referred to the cases In re Nickodemus [Case No. 10,254]; In re McDermott, Patent Bolt Manuf'g Co. [Id. 8,750]; Davis v. Armstrong [Id. 3,624]: Innes v. Carpenter [Id. 7,049]; and In re Lowenstein [Id. 8,574].—in support of the position that the statute, in naming commercial paper, means paper given by a merchant, trader, manufacturer, etc., in tiie direct course of his business. The authorities upon this point are not uniform, and I am left therefore free to follow those which seem best supported by reason.
The language of the statute is: “Who being a banker, broker, merchant, trader, etc., * * * has stopped or suspended, and has not resumed payment of his commercial paper within a period of fourteen days.”
The phrase, “commercial paper,” as here employed, was intended, it seems to me, to embrace all paper which by usage or statute, is brought within the custom of merchants. I think with Lowell, J., in Re Chandler [Case No. 2,391], that in saying that any .person belonging to one of certain designated classes should be deemed a bankrupt if he failed to pay his commercial paper, congress simply referred to a well known and conclusive test of insolvency.
The language of the act above quoted is a legislative declaration of insolvency applied to the particular classes named on account of their relation to the commercial world.
In Davis v. Armstrong, above cited. Hall. X, held that the statute extended to one who át the time he made the note was a merchant, but had gone out of business before it became payable. Such a construction, however, would not warrant the conclusion that one who is within the letter is not also within the meaning of the act. To embrace the first class, the statute must be so extended as to include persons not within its language; while to exclude the second class, is to adopt a construction which rejects those who are expressly within its terms.
If the construction for which the respondent's counsel contend is the ti;ue one, it becomes necessary to inquire into the origin of the debt, in proof of which a note or bill is offered; and a merchant, trader, or manufacturer, may suspend payment of all his commercial paper, except such as he has executed in connection with liis particular trade or business, and yet maintain his standing fur solvency in the commercial world. The dishonor of the paper of a merchant trader, or manufacturer, given when not engaged in business, or, if he were in business, given in some transaction not immediately connected with his business, is not less damaging to his commercial reputation than the dishonor of commercial paper given in the usual course of his business. One affords no better test of insolvency than the other.
When a man enters the commercial community as a merchant, trader, banker, or otherwise, he assumes all the responsibilities which attach to his calling. One of these is the obligation to take care of all of his commercial paper, whether made before or after he commenced business, and whether given by him as the result of his particular business, or as the result of somo transaction not directly within the scope of that business.
The respondent is adjudged bankrupt, and the proper decree will be entered.